Citation Nr: 1213845	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  09-02 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a left foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1985 to October 1989 and from November 2004 to April 2005, with additional service on the Air Force Reserve. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In the January 2009 substantive appeal, via a VA Form 9, the Veteran did not indicate whether he wanted a hearing. In February 2012, the Veteran was sent a letter requesting clarification as to whether he wanted a hearing. As of this date, there has been no response from the Veteran; therefore, the Board finds that there is no hearing request pending at this time. See 38 C.F.R. § 20.702(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the Veteran's service treatment records show that in February 2005, he injured his back and left foot on two separate occasions, both of which were determined to be "in line of duty." A February 2005 post-deployment health assessment shows the Veteran marked "yes during" and "yes now" for having back pain during deployment and marked "yes" for having concerns about back strain and foot injury during deployment that he felt may affect his health. The examining physician indicated a referral for a primary care doctor to follow up on the foot injury was needed. In March 2005, x-ray results of the thoracic spine were normal and there were no objective findings of an acute fracture of the left foot.  

After separation from his second period of active duty, the Veteran's VA outpatient treatment records show complaints and treatment for his back and left foot. He was seen for adjustments to the thoracic spine from May 2005 to July 2005, and complained of mild discomfort, off and on, in his upper left back. Most recently, February 2006 and June 2006 records noted complaints of lower left back pain and abnormalities and tenderness on palpation of the cervical and lumbosacral spine. The Veteran also complained of a slight left foot ache with tingling in April 2005. In June 2005, the Veteran complained of pain when putting the foot in a shoe or turning it a certain. A July 2005 record noted one minor episode in the left foot 10 days prior. In February 2006, the Veteran complained of left foot pain that varied with activity and was easily injured, and x-ray results of the left foot showed degenerative joint disease on the first digit. Most recently, an April 2007 record noted the Veteran's complaint of pain on top of his left foot for one month and worse with certain position or movement, and the Veteran was assessed with a foot sprain.

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA assist a claimant in obtaining evidence needed to substantiate a claim on appeal. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011). Review of the evidentiary record shows that in light of the Veteran's February 2005 in-service injuries to his back and left foot and post-service objective findings of complaints and treatment for the back and left foot, there remains some question as to whether the Veteran's claimed back and left foot disorders, if any, are attributable to his period of active military service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, an examination and opinion for each claimed disability is necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's claimed back and left foot disorders from April 2007, the date of the most recent treatment record, to the present. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2. Afford the Veteran the appropriate VA examinations to identify and clarify whether the Veteran has any current back and/or left foot disorder, and if so, is there is a causal nexus between the current disorder(s) to his military service. The claims file must be made available to the examiners for review, and the examination reports should reflect that such review has been accomplished. All appropriate testing should be conducted and all pertinent diagnoses should be diagnosed. 

	A. The appropriate examiner must provide an opinion 	as to whether it is more likely than not (i.e., 	probability greater than 50 percent), at least as likely 	as not (i.e., probability of 50 percent), or less likely 	than not (i.e., probability less than 50 percent) the 	Veteran's current back disorder, if any, had its origin 	in service or is in any way related to the Veteran's 	active service, to include as due to the February 2005 	in-service injury. 

	B. The appropriate examiner must provide an opinion 	as to whether it is more likely than not (i.e., 	probability greater than 50 percent), at least as likely 	as not (i.e., probability of 50 percent), or less likely 	than not (i.e., probability less than 50 percent) the 	Veteran's current left foot disorder, if any, had its 	origin in service or is in any way related to the 	Veteran's active service, to include as due to the 	February 2005 in-service injury. 

The VA examiners must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the examiners cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why. 

3. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


